Citation Nr: 0818663	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  98-14 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an extraschedular rating for sarcoidosis.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from October 1988 to 
March 1990, with an additional two years, nine months and 
fifteen days of unverified active duty service.  

A December 1995 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York 
denied entitlement to an increased rating for sarcoidosis, 
and denied entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  The veteran appealed this decision to the 
Board.  The Board remanded the case to the RO in March 2000.  
Jurisdiction over the case was then transferred to the RO in 
Philadelphia, Pennsylvania in October 2000.  In November 
2003, the Board again remanded the case.  

In April 2004, the RO in Pittsburgh, Pennsylvania reopened 
the veteran's claim of entitlement to service connection for 
a depressive disorder, and denied that claim on the merits.  
The veteran appealed the April 2004 rating decision to the 
Board.  

The veteran testified before the undersigned at a 
videoconference hearing held in June 2005.  In a September 
2005 decision, the Board reopened the claim for service 
connection for a depressive disorder and remanded the matter 
for further evidentiary development.  The Board also denied a 
schedular rating in excess of 60 percent for sarcoidosis; 
remanded the issue of entitlement to an extraschedular rating 
for that disability; and deferred consideration of the claim 
for a total disability rating based on individual 
unemployability due to service-connected disabilities.  

In a December 2007 rating decision, the Huntington, West 
Virginia, RO granted service connection for major depression 
and assigned a noncompensable rating effective July 28, 2003.  
The claim for a total disability rating based on individual 
unemployability due to service-connected disabilities was 
denied in a December 2007 supplemental statement of the case.  
Regrettably, another remand is necessary.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

A review of the file reveals that the veteran's claim was 
initially filed prior to the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).  As a result, he was never 
provided a notice letter that informed him of the notice and 
duty to assist provisions of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) with regard to the claim for entitlement 
to a total disability rating based on individual 
unemployability due to service-connected disabilities as 
required by Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Consequently, a remand is necessary to correct this 
procedural defect.  

Additionally, the Board observes that the veteran has now 
established service connection for an additional disability, 
i.e., major depressive disorder.  Therefore, another 
examination is necessary to ascertain whether the veteran's 
service-connected disabilities, when considered together, 
render him unemployable.  In this regard, the Board points 
out that a July 2007 Report of Contact that was received at 
the Board in May 2008, indicated that the veteran missed his 
scheduled VA examination because his son had surgery on the 
same day.  He requested that the examination be rescheduled.  
It is unclear from the communication what examination he 
missed as he appeared for examinations in November 2006 and 
September 2007.  Nevertheless, another examination is needed.  

Finally, the Board notes that in the prior remand in 
September 2005, the Board indicated that it was remanding the 
issue of entitlement to an extraschedular rating for 
sarcoidosis for initial consideration by the RO.  The matter 
was not addressed in either the December 2007 rating decision 
or the December 2007 supplemental statement of the case.  As 
such, that issue must be remanded as well.  See Stegall v. 
West, 11 Vet. App. 268 (1998) (the appellant is entitled to 
compliance with the Board's remand instructions).  

Accordingly, the case is REMANDED for the following action:  

1.  The RO should send the veteran and his 
representative a letter that complies with 
the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) with respect to entitlement to 
a total disability rating based on 
individual unemployability due to service-
connected disabilities.  

2.  The RO should ask the veteran to 
provide the names, addresses, and dates of 
treatment of any VA and non-VA providers, 
who have treated him for his major 
depression and sarcoidosis since September 
2007.  After obtaining any necessary 
authorizations, the RO should attempt to 
obtain copies of all pertinent treatment 
records.  If the RO is unsuccessful in its 
efforts to obtain any such evidence, it 
should so inform the veteran of its 
inability to obtain the evidence and 
request that the veteran submit such 
evidence.  

3.  After completion of the foregoing, the 
veteran should be afforded appropriate VA 
examinations to determine the current 
severity of his major depression and 
sarcoidosis.  The veteran's claims files 
must be made available for the examiner's 
review.  The examination report must 
address whether it is at least as likely 
as not that the veteran is unable to 
obtain or maintain a substantially gainful 
occupation as a consequence of these two 
disabilities alone.  A complete rationale 
for any opinion expressed must be 
provided.  

4.  The veteran is hereby notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.  

5.  Thereafter, the RO should specifically 
address the issue of entitlement to an 
extraschedular rating for sarcoidosis and 
readjudicate the claim for entitlement to 
a total disability rating based on 
individual unemployability due to service-
connected disabilities.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

